DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.



Status of Claims

Claims 2-3, 6-7 and 9-10 have been cancelled.
Claims 1, 4-5, 8 and 11 are pending.

Response to Arguments

The objections have been withdrawn in light of the Applicant’s amendments.
The rejections under 35 USC 112(b) have been withdrawn in light of the Applicant’s amendments.
Applicant's arguments in the Remarks filed on 10/07/2020 with regards to the rejections under 35 USC 103(a) have been fully considered but they are not persuasive.
In response to the Applicant’s arguments that Sarda and Gupta do not teach “a requesting device, distinct from said at least one transfer device, requesting through a network authorization to access the content to a server… from a list of target transfer device identifiers” (pages 7-9), Examiner respectfully disagrees.
Sarda discloses a user can have several terminals being linked to a user’s account to access content (¶ [0033]), and a registration of a user at a management center MC for creating an account and enabling sharing keys with several terminals registered and associated with the user (¶ [0049]-[0050]). Sarda discloses a first terminal T1 (as “a requesting device”), distinct from at least one second terminal T2 (as “transfer device”), sends a request to a management center MC (as “a server”) for verifying its authenticity to access content, the authenticity request contains information 
Moreover, Gupta discloses a sharing content system includes dongle devices 210 (as “transfer devices”) associated with respective MAC address identifiers to access content stored on a content sharing device 240 as a server, being connected to a content receiving device 210 (as “a playback device”) and being registered with content sharing device 240 (Figures 2, 4, 9A and 10A; ¶ [0015], ¶ [0018] and ¶ [0020]). Gupta discloses a content providing device 230 (as “a requesting device”), distinct from the at least one of dongle devices sends a request to share content to the content sharing device 240, the request contains information content identifier, a subset of target contact identifiers selected from a list of target contact identifiers being used to determine their associated dongle device identifiers which the sharing content must be sent to (Figures 6, 7A-7B, 8, 9A and 10A). It means that Gupta clearly discloses the limitation of “a requesting device, distinct from said at least one transfer device, 
Other independent claim 8 and 11, the Applicant argues with the same reason as in claim 1, so are traversed with the same. 
	For the given reasons above, the combination of Sarda and Gupta references still meet all limitations of the amended claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda et al (US 2014/0258531) in view of Gupta et al (US 2015/0373016).
Regarding claim 1, Sarda discloses a management method for managing access by a plurality of transfer devices to a content stored on a content server, the transfer devices being associated with respective identifiers, the method being characterized in that it comprises a prior stage including a requesting device, distinct from said at least one transfer device, requesting through a network authorization to access the content to a server delivering access data, the authorization request being accompanied by a subset of target transfer device identifiers selected from a list of 

•	receiving access data from said requesting device distinct from said at least one transfer device (¶ [0067] and ¶ [0075] for receiving the access right from the first device T1);
•	transmitting an access request to the content, the request including the access data received from the requesting device distinct from said transfer device and an originating transfer device identifier that identifies the transfer device originating the access request; and the transfer devices receiving if the originating transfer device identifier of the at least one transfer device, included in the access data originating the transmission corresponds to an identifier value authorized to access the content (¶ [0067] and ¶ [0075] for transmitting an access content request including received access right originating T2 identity information authorized to access content to a content provider which determines to which terminal to send content and transmits the content based on the included access right information).
Sarda discloses the second terminal T2 (as “a transfer device”) can be a TV set, tablet, computer, smartphone, PDA or a digital radio (¶ [0033]), but is silent about the transfer device being connected to a playback device to transmit the content to the playback device.
Gupta discloses a sharing content system includes dongle devices 210 (as “transfer devices”) associated with respective MAC address identifiers to access content stored on a content sharing device 240 as a server, being connected to a content 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the transfer device in Sarda system with dongle device being connected to a playback device as taught by Gupta, so to provide an alternative way of sharing content between devices by utilizing a dongle device as a transfer device to take advantage of a small piece of hardware for easily removing and replacing from electronic devices.

Regarding claim 4, Sarda in view of Gupta discloses the method as discussed in the rejection of claim 3. The combined system further discloses that the list of target transfer device identifiers relates to a single group of users (taught by Sarda; Figures 3-4; ¶ [0049]-[0050], ¶ [0055]-[0058] and ¶ [0073]).

Regarding claims 8 and 11, all limitations of claims 8 and 11 are analyzed and rejected corresponding to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sarda et al (US 2014/0258531) in view of Gupta et al (US 2015/0373016) as applied to claim 1 above, and further in view of Hussain et al (US 20130212610).
	Regarding claim 5, Sarda in view of Gupta discloses the method as discussed in the rejection of claim 1. The combined system further discloses the receiving access data from said requesting device is preceded by the requesting device transmitting access data to the at least one transfer device (taught by Sarda; Figures 4 and 6). 
The combined system is silent about the requesting device informs the content server that said transmission step has been performed.
Hussain discloses the requesting device informs the content server that said transmission step has been performed (¶ [0042]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system with the teaching of Hussain, so to enhance communication between user device and content server in more secure content sharing environment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421